Citation Nr: 0819226	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-09 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to April 
1987, from October 1990 to May 1991, July 1991 to April 1992, 
and from January 1999 to September 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for a low back disability.

The Board notes that a statement of the case issued in 
October 2007 addressed the veteran's claims for service 
connection for dental treatment, and increased ratings for 
his service-connected right knee and psychiatric 
disabilities.  Since a substantive appeal was not received, 
this decision is limited to the issue set forth on the 
preceding page.


FINDINGS OF FACT

A current low back disability, if present, is not 
etiologically related to service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a September 2004 letter, issued prior to the 
rating decision on appeal, the RO advised the veteran what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  The veteran was advised of the 
evidence needed to establish a disability rating and 
effective date in a March 2006 letter.  The case was last 
readjudicated in October 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, and his 
testimony at a hearing before the undersigned.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, testifying at a hearing, 
submitting information and advising the VA of medical 
records.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran asserts that service connection is warranted for 
a back disability.  He argues that during his last tour of 
duty, he was moving a general purpose tent and he got caught 
holding the weight and it jerked his back.  He claims that he 
has had back problems since this incident.  In the 
alternative, he asserts that the shock from numerous 
parachute jumps contributed to his back disability.  The 
Board acknowledges that he was awarded the parachutist medal 
following his first period of service. 

The evidence supporting the veteran's claim includes his 
statements and some of the medical findings of record.  The 
veteran was seen by a private physician in May 2001, while he 
was in service.  It was reported that he had been seen in the 
emergency room the previous Saturday for pain in the back.  
He could not bend over.  He was given a shot, and medication, 
but was still having pain.  He complained of mid-back pain on 
and off for two weeks.  He denied any injury.  An examination 
disclosed that the back was tender.  The veteran was again 
seen for back complaints the following month.

Additional medical records reflect continued complaints of 
low back pain.  When seen at a VA outpatient treatment clinic 
in December 2001, he reported a back injury in January 2001.  
The veteran was seen for complaints of low back pain by a 
chiropractor at the VA in February 2005 and positive straight 
leg raising was reported.  In September 2007, paraspinal 
muscle spasms and tenderness were reported, and the veteran 
had restricted and painful range of motion.  The impression 
was low back pain.

The evidence against the veteran's claim includes the post-
service medical records.  The Board acknowledges that the 
veteran was seen for complaints involving his back in May 
2001.  On VA examination in November 2004, the veteran again 
described the claimed in-service injury.  The examiner noted 
that he reviewed the claims folder.  It was indicated that an 
X-ray study of the lumbosacral spine in September 2004 
revealed a transitional L5 with sacralization on the left.  
Magnetic resonance imaging of the lumbar spine that month 
disclosed a desiccated L3-4 disc, but was otherwise normal.  
The examiner stated that his meant that the disc was dried up 
but did not mean the spinal nerves were being pinched.  The 
diagnoses were myofascial low back pain, chronic, and left 
sacroiliac joint dysfunction.  The examiner commented that it 
was not at least as likely as not that the veteran's left 
sacroiliac dysfunction and L3-4 desiccated disc stemmed from 
a low back injury in service.  

The veteran was again examined by the VA in January 2005.  
The examiner noted that he reviewed various medical records, 
including X-ray study and magnetic resonance imaging from 
September 2004, and a VA orthopedic examination.  During this 
examination, the veteran claimed that the landing and jarring 
activities involved in becoming a paratrooper caused multiple 
episodes of back pain, but that he never reported his 
complaints because he was fearful of reprisals.  He again 
described how he was injured by the tent.  The pertinent 
diagnosis was chronic myofascial lumbar pain.  It was the 
examiner's impression that the veteran had a chronic low back 
pain, which had been termed myofascial pain syndrome.  There 
did not appear to be a relationship to any one specific 
injury, although the veteran did have one lifting episode.  
He saw no evidence of lumbar radicular syndrome, and there 
was no evidence of any ruptured disc or pinched nerve.  He 
added that the evaluation of the veteran's low back condition 
appeared to be based on subjective complaints and there were 
no objective findings to support the complaints.  

While the Board concedes that the veteran was treated during 
his final period of service for back complaints, it is 
significant to point out that he failed to mention at that 
time any injury to the back.  In addition, the only evidence 
supporting the veteran's claim consists of his statements.  
In contrast, the Board points out that the November 2004 VA 
examination specifically concluded that there was no 
etiological link between the myofascial pain syndrome and the 
injury in service.  The Board observes that this opinion was 
predicated on a review of the claims folder.  Since the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the Board attaches greater weight to the conclusion rendered 
by the VA examiner.  

The Board also notes that, following the January 2005 VA 
examination, the examiner commented that there were no 
objective findings to support the veteran's complaints.  In 
general, the Board notes that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  

The veteran has argued that the VA examiner failed to provide 
a rationale for his opinion.  The Board points out that 
following both the November 2004 and January 2005 VA 
examinations, the examiners essentially concluded that the 
veteran only had pain, and that he did not have an 
identifiable low back disability.  

The Board acknowledges that the veteran has submitted (with 
an appropriate waiver of initial review by the RO) a document 
indicating that the veteran should have an X-ray study of the 
lumbosacral spine for low back pain.  This merely confirms 
that the veteran continues to have low back pain, but fails 
to provide any link to service.

Under the circumstances, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a low back disability.  


ORDER

Service connection for a low back disability is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


